                          Case 1:19-mj-10645-UA Document 29 Filed 12/22/20 Page 1 of 1

                                               FOLEY GRIFFIN, LLP
                                                       ATTORNEYS AT LAW

T H O M AS J. F OLEY                            666 OLD COUNTRY ROAD , STE . 305                      SUFFOLK COUNTY OFFICE
                                                                                                                33 MAIN STREET
B RIA N J. G RIFFIN                              GARDEN CITY , NEW YORK 11530                    SOUTHAMPTON , NEW YORK 11968
D AN IEL W . RU SSO
                                                         (516) 741-1110                                          (631) 506-8170
----------------------------------
                                                       FAC . (516) 741-9171
KELLY GUTHY
CHRIS MCDONOUGH, SPECIAL COUNSEL                            --------------



                                                                    December 22, 2020
           Honorable Paul Gardephe
           United States District Court
           Southern District of New York
           40 Foley Square, Room 2204
           New York, New York 10007

                      RE:        United States of America v. Stuart Finkelstein
                                 Docket: 19 Mag. 10645

           Dear Judge Gardephe,

                   Please be advised that this office represents Stuart Finkelstein in the above referenced
           matter. Please be further advised that the above noted case is scheduled for a Curcio hearing on
           January 11, 2021 at 11:00am.

                  As this matter must be conducted in person, please allow this letter to serve as our formal
           request to adjourn the matter for 60 days. We have spoken with Assistant United States
           Attorney, Rushmi Bhaskaran, who consents to this request. Furthermore, the defendant hereby
           waives his speedy trial rights until said date.

                  If the Court requires any further information, please do not hesitate to contact the
           undersigned directly.


                                                                    Very truly yours,

                                                                    Brian J. Griffin, Esq.

                                                                    Foley Griffin, LLP.
                                                                    By: Brian J. Griffin, Esq.
